1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    UCC MANUFACTURING, a                     )       Case No.: 8:18-cv-00905 DOC (SSx)
      California limited liability             )
12    company                                  )       STIPULATED PROTECTIVE
                                               )       ORDER
13                                             )
                    Plaintiff,                 )       [Discovery Document: Referred to
14                                             )       Magistrate Judge Suzanne H. Segal]
                                               )
15            vs.                              )
                                               )
16                                             )
      RESEARCH & RESULTS                       )
17                                             )
      ENGINEERING, INC., a Utah
      corporation; ROGER WATTERS,              )
18
      an individual; and DOES 1 to 20,         )
19
      inclusive.                               )
                                               )
20
                                               )
                    Defendants.                )
21

22
           IT IS HEREBY STIPULATED by and between plaintiff UCC Manufacturing,
23
     LLC (“UCCM”) and defendants Research & Results Engineering, Inc. and Roger
24
     Watters (collectively, “Defendants”), the Parties to this action, through their respective
25
     counsel, that this Stipulated Protective Order be entered by the Court pursuant to Rules
26
     26(c) and 29(b) of the Federal Rules of Civil Procedure to protect certain confidential
27
     information that may be produced during discovery and trial in this action. As between
28




                                                   1
                                  STIPULATED PROTECTIVE ORDER
1    the Parties to this Stipulation, they agree to be bound by its terms as of the time that the
2    Stipulation is executed by counsel.
3

4          1. Good Cause Statement
5

6          The Parties assert good cause exists for the issuance of the requested protective
7    order as the claims raised in this matter relate to the business and financial aspects of the
8    manufacturing business of Defendants and is necessary to protect the business and
9    financial privacy of Defendants and trade secrets of Defendants’ customers from
10   disclosure through discovery or by subpoena. Pursuant to Federal Rule of Civil
11   Procedure 26(c)(1), the court may issue a protective order to “[a]any party or any person
12   from whom discovery is sought” to prevent “annoyance, embarrassment, oppression, or
13   undue burden or expense.” More specifically, the court may protect certain business-
14   related materials, including trade secrets and other commercially sensitive information
15   from disclosure. FRCP 26(c)(1)(G). A trade secret is “any information that can be used
16   in the operation of a business or other enterprise and is sufficiently valuable and secret
17   to afford an actual or potential economic advantage over others.” Orthofix, Inc. v.
18   Hunter, 630 F. App’x 566, 567 (6th Cir. 2015) (quotation omitted).
19         In the present case, UCCM has issued a subpoena on Squatty Potty, LLC, which
20   is not a party to this case. UCCM seeks “contracts, agreements, invoices, payments,
21   purchase order(s), requests for proposals, and emails/communications . . . with or
22   relating to [Defendants].” The documents in Squatty Potty’s possession which are
23   responsive to the subpoena contain the pricing information and negotiations between
24   Squatty Potty and one of its manufacturers, Defendant Research & Results Engineering,
25   Inc. (“R&R”). The unit cost for Squatty Potty’s products that it has paid R&R are
26   protectable as trade secrets because those costs give Squatty Potty an economic
27   advantage over competitors. If Squatty Potty’s manufacturing costs are not protected,
28   competitors will likely use that information to undercut Squatty Potty’s retail prices,


                                                   2
                                   STIPULATED PROTECTIVE ORDER
1    which would thereby likely reduce Squatty Potty’s place as a leader in the toilet stool
2    industry. Additionally, should other manufacturers gain knowledge of what Squatty
3    Potty is currently paying R&R, Squatty Potty’s ability to effectively negotiate
4    prospective prices with those manufacturers would be significantly damaged. Squatty
5    Potty negotiates competitive manufacturing costs in order to provide consumers with
6    affordable goods manufactured in the United States. Further, Squatty Potty has always
7    treated this pricing information as a trade secret, requiring its manufacturing partners to
8    sign non-disclosure agreements regarding the same.
9          Based on the foregoing, there is good cause in this case for the Court to issue a
10   protective regarding Squatty Potty’s manufacturing costs to maintain the same as a trade
11   secret.
12         2. DEFINITIONS
13         2.1 Action: The above-captioned pending federal lawsuit and consolidated
14   actions.
15         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
18   it is generated, stored or maintained) or tangible things that qualify for protection under
19   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20   Statement.
21         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25         2.6    Disclosure or Discovery Material: all items or information, regardless of the
26   medium or manner in which it is generated, stored, or maintained (including, among
27   other things, testimony, transcripts, and tangible things), that are produced or generated
28   in disclosures or responses to discovery in this matter.


                                                  3
                                  STIPULATED PROTECTIVE ORDER
1          2.7    Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
3    expert witness or as a consultant in this Action.
4          2.8    House Counsel: attorneys who are employees of a party to this Action.
5    House Counsel does not include Outside Counsel of Record or any other outside counsel.
6          2.9    Non-Party: any natural person, partnership, corporation, association, or
7    other legal entity not named as a Party to this action.
8          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
9    this Action but are retained to represent or advise a party to this Action and have appeared
10   in this Action on behalf of that party or are affiliated with a law firm which has appeared
11   on behalf of that party, and includes support staff.
12         2.11 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.13 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20   their employees and subcontractors.
21         2.14 Protected Material: any Disclosure or Discovery Material that is designated
22   as “CONFIDENTIAL.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25         3.     SCOPE
26         The protections conferred by this Stipulation and Order cover not only Protected
27   Material (as defined above), but also (1) any information copied or extracted from
28   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected


                                                  4
                                  STIPULATED PROTECTIVE ORDER
1    Material; and (3) any testimony, conversations, or presentations by Parties or their
2    Counsel that might reveal Protected Material.
3          Any use of Protected Material at trial shall be governed by the orders of the trial
4    judge. This Order does not govern the use of Protected Material at trial.
5          4. DURATION
6          Even after final disposition of this litigation, the confidentiality obligations
7    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
8    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
9    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
10   and (2) final judgment herein after the completion and exhaustion of all appeals,
11   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
12   any motions or applications for extension of time pursuant to applicable law.
13         5.     DESIGNATING PROTECTED MATERIAL
14         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
15   Party or Non-Party that designates information or items for protection under this Order
16   must take care to limit any such designation to specific material that qualifies under the
17   appropriate standards. The Designating Party must designate for protection only those
18   parts of material, documents, items, or oral or written communications that qualify so
19   that other portions of the material, documents, items, or communications for which
20   protection is not warranted are not swept unjustifiably within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations that
22   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
23   to unnecessarily encumber the case development process or to impose unnecessary
24   expenses and burdens on other parties) may expose the Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28   ///


                                                  5
                                  STIPULATED PROTECTIVE ORDER
1          5.2    Manner and Timing of Designations. Except as otherwise provided in this
2    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
3    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
4    must be clearly so designated before the material is disclosed or produced.
5          Designation in conformity with this Order requires:
6          (a)    for information in documentary form (e.g., paper or electronic documents,
7    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
8    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
9    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
10   portion or portions of the material on a page qualifies for protection, the Producing Party
11   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
12   in the margins).
13         A Party or Non-Party that makes original documents available for inspection need
14   not designate them for protection until after the inspecting Party has indicated which
15   documents it would like copied and produced. During the inspection and before the
16   designation, all of the material made available for inspection shall be deemed
17   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18   copied and produced, the Producing Party must determine which documents, or portions
19   thereof, qualify for protection under this Order. Then, before producing the specified
20   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
21   that contains Protected Material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the protected
23   portion(s) (e.g., by making appropriate markings in the margins).
24         (b)    for testimony given in depositions that the Designating Party identify the
25   Disclosure or Discovery Material on the record, before the close of the deposition all
26   protected testimony.
27         (c)    for information produced in some form other than documentary and for any
28   other tangible items, that the Producing Party affix in a prominent place on the exterior


                                                  6
                                  STIPULATED PROTECTIVE ORDER
1    of the container or containers in which the information is stored the legend
2    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
3    the Producing Party, to the extent practicable, shall identify the protected portion(s).
4          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
5    to designate qualified information or items does not, standing alone, waive the
6    Designating Party’s right to secure protection under this Order for such material. Upon
7    timely correction of a designation, the Receiving Party must make reasonable efforts to
8    assure that the material is treated in accordance with the provisions of this Order.
9          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
11   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13   resolution process under Local Rule 37.1 et seq.
14         6.3    The burden of persuasion in any such challenge proceeding shall be on the
15   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
16   to harass or impose unnecessary expenses and burdens on other parties) may expose the
17   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
18   the confidentiality designation, all parties shall continue to afford the material in question
19   the level of protection to which it is entitled under the Producing Party’s designation
20   until the Court rules on the challenge.
21         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this Action
24   only for prosecuting, defending, or attempting to settle this Action. Such Protected
25   Material may be disclosed only to the categories of persons and under the conditions
26   described in this Order. When the Action has been terminated, a Receiving Party must
27   comply with the provisions of section 13 below (FINAL DISPOSITION).
28   ///


                                                   7
                                   STIPULATED PROTECTIVE ORDER
1    Protected Material must be stored and maintained by a Receiving Party at a location and
2    in a secure manner that ensures that access is limited to the persons authorized under this
3    Order.
4          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
5    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
6    may disclose any information or item designated “CONFIDENTIAL” only to:
7          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
8    employees of said Outside Counsel of Record to whom it is reasonably necessary to
9    disclose the information for this Action;
10         (b) the officers, directors, and employees (including House Counsel) of the
11   Receiving Party to whom disclosure is reasonably necessary for this Action;
12         (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
13   is reasonably necessary for this Action and who have signed the “Acknowledgment and
14   Agreement to Be Bound” (Exhibit A);
15         (d)    the court and its personnel;
16         (e)    court reporters and their staff;
17         (f)    professional jury or trial consultants, mock jurors, and Professional
18   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
19   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (g)    the author or recipient of a document containing the information or a
21   custodian or other person who otherwise possessed or knew the information;
22         (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
25   be permitted to keep any confidential information unless they sign the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
27   by the Designating Party or ordered by the court. Pages of transcribed deposition
28   testimony or exhibits to depositions that reveal Protected Material may be separately


                                                     8
                                  STIPULATED PROTECTIVE ORDER
1    bound by the court reporter and may not be disclosed to anyone except as permitted
2    under this Stipulated Protective Order; and
3          (i)    any mediator or settlement officer, and their supporting personnel, mutually
4    agreed upon by any of the parties engaged in settlement discussions.
5          8.     PROTECTED          MATERIAL          SUBPOENAED           OR    ORDERED
6                 PRODUCED IN OTHER LITIGATION
7          If a Party is served with a subpoena or a court order issued in other litigation that
8    compels disclosure of any information or items designated in this Action as
9    “CONFIDENTIAL,” that Party must:
10         (a)    promptly notify in writing the Designating Party. Such notification shall
11   include a copy of the subpoena or court order;
12         (b)    promptly notify in writing the party who caused the subpoena or order to
13   issue in the other litigation that some or all of the material covered by the subpoena or
14   order is subject to this Protective Order. Such notification shall include a copy of this
15   Stipulated Protective Order; and
16         (c)    cooperate with respect to all reasonable procedures sought to be pursued by
17   the Designating Party whose Protected Material may be affected.
18         If the Designating Party timely seeks a protective order, the Party served with the
19   subpoena or court order shall not produce any information designated in this action as
20   “CONFIDENTIAL” before a determination by the court from which the subpoena or
21   order issued, unless the Party has obtained the Designating Party’s permission. The
22   Designating Party shall bear the burden and expense of seeking protection in that court
23   of its confidential material and nothing in these provisions should be construed as
24   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
25   from another court.
26   ///
27   ///
28   ///


                                                   9
                                  STIPULATED PROTECTIVE ORDER
1          9.     A      NON-PARTY’S PROTECTED                   MATERIAL SOUGHT TO
2                 BE PRODUCED IN THIS LITIGATION
3          (a)    The terms of this Order are applicable to information produced by a Non-
4    Party in this Action and designated as “CONFIDENTIAL.” Such information produced
5    by Non-Parties in connection with this litigation is protected by the remedies and relief
6    provided by this Order. Nothing in these provisions should be construed as prohibiting a
7    Non-Party from seeking additional protections.
8          (b)    In the event that a Party is required, by a valid discovery request, to produce
9    a Non-Party’s confidential information in its possession, and the Party is subject to an
10   agreement with the Non-Party not to produce the Non-Party’s confidential information,
11   then the Party shall:
12                (1)    promptly notify in writing the Requesting Party and the Non-Party
13         that some or all of the information requested is subject to a confidentiality
14         agreement with a Non-Party;
15                (2)    promptly provide the Non-Party with a copy of the Stipulated
16         Protective Order in this Action, the relevant discovery request(s), and a reasonably
17         specific description of the information requested; and
18                (3)    make the information requested available for inspection by the Non-
19         Party, if requested.
20         (c)    If the Non-Party fails to seek a protective order from this court within 14
21   days of receiving the notice and accompanying information, the Receiving Party may
22   produce the Non-Party’s confidential information responsive to the discovery request. If
23   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24   information in its possession or control that is subject to the confidentiality agreement
25   with the Non-Party before a determination by the court. Absent a court order to the
26   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27   court of its Protected Material.
28   ///


                                                 10
                                  STIPULATED PROTECTIVE ORDER
1          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
5    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
6    all unauthorized copies of the Protected Material, (c) inform the person or persons to
7    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
8    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
9    that is attached hereto as Exhibit A.
10         11.    INADVERTENT            PRODUCTION            OF      PRIVILEGED           OR
11                OTHERWISE PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection, the
14   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
15   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16   established in an e-discovery order that provides for production without prior privilege
17   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
18   an agreement on the effect of disclosure of a communication or information covered by
19   the attorney-client privilege or work product protection, the parties may incorporate their
20   agreement in the stipulated protective order submitted to the court.
21         12.    MISCELLANEOUS
22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23   person to seek its modification by the Court in the future.
24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
25   Protective Order no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in this
27   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
28   to use in evidence of any of the material covered by this Protective Order.


                                                 11
                                  STIPULATED PROTECTIVE ORDER
1          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
2    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
3    under seal pursuant to a court order authorizing the sealing of the specific Protected
4    Material at issue. If a Party's request to file Protected Material under seal is denied by
5    the court, then the Receiving Party may file the information in the public record unless
6    otherwise instructed by the court.
7          13.    FINAL DISPOSITION
8          After the final disposition of this Action, as defined in paragraph 4, within 60 days
9    of a written request by the Designating Party, each Receiving Party must return all
10   Protected Material to the Producing Party or destroy such material. As used in this
11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12   summaries, and any other format reproducing or capturing any of the Protected Material.
13   Whether the Protected Material is returned or destroyed, the Receiving Party must
14   submit a written certification to the Producing Party (and, if not the same person or entity,
15   to the Designating Party) by the 60 day deadline that (1) identifies (by category, where
16   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
17   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
18   any other format reproducing or capturing any of the Protected Material.
19   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
20   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
21   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
22   consultant and expert work product, even if such materials contain Protected Material.
23   Any such archival copies that contain or constitute Protected Material remain subject to
24   this Protective Order as set forth in Section 4 (DURATION).
25   ///
26   ///
27   ///
28   ///


                                                  12
                                   STIPULATED PROTECTIVE ORDER
1            14.   Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4    SO STIPULATED BY COUNSEL OF RECORD:
5    Date:                                           Date:
6
     LAWRENCE M. CRON, ESQ., PC                      BANGERTER FRAZIER &
7                                                    GRAFF, PC
8

9

10   Lawrence M. Cron, Esq.                          William E. Frazier, Esq.
11
     Counsel for Plaintiff                           Daniel P. Wilde, Esq.
                                                     Counsel for Defendants
12

13

14
     FOR GOOD CAUSE SHOWN, IT IS SO
15
     ORDERED.
16
     Date: September 12, 2019
17

18
                            /S/
19
     Hon. Suzanne H. Segal, Magistrate Judge
20   U.S. District Court, Central District of
     California
21

22

23

24

25

26

27

28




                                                13
                                  STIPULATED PROTECTIVE ORDER
1                                          EXHIBIT A
2
                   ACKNOWLEDGEMENT OF PROTECTIVE ORDER
3

4          I, ______________________________, hereby acknowledge my understanding
5    that Confidential Information is being provided to me pursuant to the terms and
6    conditions of a Protective Order dated ______________________, in UCC
7    Manufacturing, LLC v. Research & Results Engineering, Inc., et al., Case No. 8:18-cv-
8    00905 DOC (SSx) pending in the United States District Court for the Central District
9    of California. My address is ___________________________________. My present
10   occupation is ______________________________.
11         I have been given a copy of that Protective Order and read it. I agree to be bound
12   by the Protective Order. I will not reveal the Confidential Information to anyone except
13   as allowed in the Protective Order. I will maintain all such Confidential Information –
14   including copies, notes, or other transcriptions made therefrom – in a secure manner to
15   prevent unauthorized access to it. No later than thirty (30) days after the conclusion of
16   this action, I will return the Confidential Information - including copies, notes, or other
17   transcriptions made therefrom – to the counsel who provided me with the Confidential
18   Information. I hereby consent to the jurisdiction of the United States District Court,
19   Central District of California for the purpose of enforcing the Protective Order.
20

21         Executed this ______________ day of ______________________, 20___, at
22   _______________________________.
23         I declare under penalty of perjury under the laws of the State of California that
24   the forgoing is true and correct.
25                                           ___________________________________
26

27

28




                                                  14
                                   STIPULATED PROTECTIVE ORDER
